Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division
                                Case Number: 20-22721-CIV-MORENO

      MARIO HERNANDEZ,

                 Plaintiff,
      vs.

      EQUAL EMPLOYMENT OPPORTUNITY
      COMMISSION, and JANET DHILLON, Chair
      of the Equal Employment Opportunity
      Commission,

             Defendants.
  _________________________________________/

                              ORDER GRANTING MOTION TO DISMISS

            THIS CAUSE came before the Court upon Defendants’ Motion to Dismiss Complaint or,

  in the alternative, Motion to Strike (D.E. 9). For the reasons that follow, the motion to dismiss is

  granted. As a preliminary matter, the Plaintiff’s complaint is dismissed in its entirety as a shotgun

  pleading. As to the first two counts1 under Title VII, dismissal is also appropriate because the

  Plaintiff has failed to allege that he exhausted his administrative remedies as a federal employee

  pursuant to 29 C.F.R. § 1614.105(a). The second count, as alleged, also violates Rule 8’s short and

  plain statement requirement. See Fed. R. Civ. P. 8(a)(2). If appropriate, the Plaintiff may file an

  amended complaint that cures the foregoing pleading deficiencies. However, Plaintiff’s claims

  under Florida’s Civil Rights Act and the Defendant Equal Employment Opportunity Commission

  are dismissed with prejudice from this action, as Title VII is the exclusive remedy for federal

  employees suing for job-related discrimination and the proper Defendant in this action is the head

  of the federal agency.


  1
   The Plaintiff did not number the counts in his complaint. He shall number the counts in any
  amended complaint.
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 2 of 10




                                         I.      BACKGROUND

            The Plaintiff, Mario Hernandez, filed a four-count complaint against the Defendants, the

  Equal Employment Opportunity Commission and its Chair, Janet Dhillon. The complaint includes

  causes of action for sexual harassment and retaliation under Title VII and Florida’s Civil Rights

  Act. According to the allegations in the complaint, the Plaintiff was employed by the Equal

  Employment Opportunity Commission when he was sexually harassed by his supervisor and the

  Defendants retaliated against him when he complained to the Defendants about the supervisor’s

  misconduct.

            Defendants now move to dismiss the complaint as follows: (1) the complaint is an

  impermissible shotgun pleading; (2) the sexual harassment and retaliation claims under Title VII

  (Counts I and II2) are inadequately pled as the Plaintiff has failed to allege that he exhausted his

  administrative remedies pursuant to § 1614.105(a); (3) the Title VII claims also fail to state a claim

  upon which relief can be granted; (4) Plaintiff’s sexual harassment and retaliation claims under the

  Florida Civil Rights Act should be dismissed as Title VII is the exclusive remedy available to

  federal employees complaining of job-related discrimination; (5) the Equal Employment

  Opportunity Commission should be dismissed as a Defendant because the head of the agency is

  the only appropriate defendant in this type of action. Moreover, the Defendants also move to strike

  certain allegations pursuant to Federal Rule of Civil Procedure 12(f).

                                      II.     LEGAL STANDARD

            “To survive a motion to dismiss, plaintiffs must do more than merely state legal

  conclusions,” instead plaintiffs must “allege some specific factual basis for those conclusions or

  face dismissal of their claims.” Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1263 (11th Cir.


  2
      For ease of reference, the claims are referenced to in the order that they appear in the complaint.


                                                      2
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 3 of 10




  2004). When ruling on a motion to dismiss, a court must view the complaint in the light most

  favorable to the plaintiff and accept the plaintiff’s well-pleaded facts as true. See St. Joseph's

  Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 953 (11th Cir. 1986). This tenet, however, does

  not apply to legal conclusions. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Moreover,

  “[w]hile legal conclusions can provide the framework of a complaint, they must be supported by

  factual allegations.” Id. at 1950. Those “[f]actual allegations must be enough to raise a right to

  relief above the speculative level on the assumption that all of the complaint's allegations are true.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). In short, the complaint must not merely

  allege misconduct, but must demonstrate that the pleader is entitled to relief. See Iqbal, 129 S. Ct.

  at 1950.

                                         III.     DISCUSSION

     A. Shotgun Pleading

         First, in their motion to dismiss, the Defendants maintain that the Plaintiff’s complaint is a

  shotgun pleading because in each of his four claims for relief, Plaintiff “incorporates by reference

  the allegations in all preceding paragraphs.” In Weiland, the Eleventh Circuit described the four

  types of shotgun pleadings as follows:

         [1] The most common type—by a long shot—is a complaint containing multiple
         counts where each count adopts the allegations of all preceding counts, causing
         each successive count to carry all that came before and the last count to be a
         combination of the entire complaint. [2] The next most common type, at least as far
         as our published opinions on the subject reflect, is a complaint that does not commit
         the mortal sin of re-alleging all preceding counts but is guilty of the venial sin of
         being replete with conclusory, vague, and immaterial facts not obviously connected
         to any particular cause of action. [3] The third type of shotgun pleading is one that
         commits the sin of not separating into a different count each cause of action or claim
         for relief. [4] Fourth, and finally, there is the relatively rare sin of asserting multiple
         claims against multiple defendants without specifying which of the defendants are
         responsible for which acts or omissions, or which of the defendants the claim is
         brought against.



                                                     3
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 4 of 10




  Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015). Despite

  the different types of shotgun pleadings, they have the “unifying characteristic” of failing “to give

  the defendants adequate notice of the claims against them and the grounds upon which each claim

  rests.” Id. at 1323.

          Here, the Plaintiff’s complaint is the most common type of shotgun pleading because “each

  count adopts the allegations of all preceding counts, causing each successive count to carry all that

  came before and the last count to be a combination of the entire complaint.” Id. at 1321. For

  example, the second count, which is not numbered, begins by “incorporating by reference the

  allegations in all preceding paragraphs,” including all of the first count’s allegations. (D.E. 1 ¶ 69).

  Similarly, the first allegation of the third and fourth counts includes the same language,

  “incorporating by reference the allegations in all preceding paragraphs.” Id. ¶¶ 74, 84.

          Plaintiff’s complaint is also a shotgun pleading because it “commits the sin of not

  separating into a different count each cause of action or claim for relief.” Weiland, 792 F.3d at

  1323. In his response to the Defendants’ motion, the Plaintiff claims that the “complaint reprises

  allegations of non-sexual discrimination or discrimination based on national origin or disability in

  formal counts, as each [c]ount of Plaintiff’s complaint incorporates by reference paragraph 17 of

  Plaintiff’s complaint, stating that Plaintiff was subject to ongoing harassment (sexual and non-

  sexual) and a hostile work environment[] on the basis of sex (male), national origin (Hispanic),

  and disability (PTSD).” (D.E. 14, at 15). However, Plaintiff’s complaint fails to separate these

  causes of action into different counts.

          Given these pleading deficiencies, the Plaintiff’s complaint is dismissed as a shotgun

  pleading. Specifically, the first and second count of the Plaintiff’s complaint, which allege causes

  of action for sexual harassment and retaliation under Title VII, are dismissed without prejudice,



                                                     4
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 5 of 10




  with leave to refile an amended complaint that cures the deficiencies outlined in this order.

  However, for the reasons that follow, the claims under the Florida Civil Rights Act are dismissed

  with prejudice. If appropriate, should the Plaintiff allege any additional causes of action, he shall

  separate and number his causes of action, e.g., national origin discrimination (Count III), disability

  discrimination (Count IV), and include the specific allegations that support the cause of action

  under each count, without referencing all of the preceding paragraphs in the complaint.

     B. Plaintiff’s Failure to Exhaust Administrative Remedies (Counts I and II)

         Second, the Defendants contend that the Title VII claims (Counts I and II) should be

  dismissed because the Plaintiff has failed to allege that, as a federal employee, he has exhausted

  his administrative remedies. See Crawford v. Babbitt, 186 F.3d 1322, 1326 (11th Cir. 1999) (“A

  federal employee must pursue and exhaust h[is] administrative remedies as a jurisdictional

  prerequisite to filing a Title VII action.”) (citing Brown v. Gen. Servs., Admin., 425 U.S. 820, 832-

  33 (1976)).

         In Shiver, cited by the Defendants, the Eleventh Circuit explained how “[u]nder Title

  VII…federal employees are required to initiate administrative review of any alleged

  discriminatory or retaliatory conduct with the appropriate agency within 45 days of the alleged

  discriminatory act.” Shiver v. Chertoff, 549 F.3d 1342, 1344 (11th Cir. 2008) (citing 29 C.F.R. §

  1614.105(a)(1)). Section 1614.105(a) provides as follows:

         (a) Aggrieved persons who believe they have been discriminated against on the
             basis of race, color, religion, sex, national origin, age, disability, or genetic
             information must consult a Counselor prior to filing a complaint in order to try
             to informally resolve the matter.

            (1) An aggrieved person must initiate contact with a Counselor within 45 days
                of the date of the matter alleged to be discriminatory or, in the case of
                personnel action, within 45 days of the effective date of the action.




                                                    5
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 6 of 10




            (2) The agency or the Commission shall extend the 45-day time limit in
                paragraph (a)(1) of this section when the individual shows that he or she was
                not notified of the time limits and was not otherwise aware of them, that he
                or she did not know and reasonably should not have known that the
                discriminatory matter or personnel action occurred, that despite due
                diligence he or she was prevented by circumstances beyond his or her control
                from contacting the counselor within the time limits, or for other reasons
                considered sufficient by the agency or the Commission.

  § 1614.105(a). As such, “[g]enerally, when the claimant does not initiate contact within the 45-

  day charging period, the claim is barred for failure to exhaust administrative remedies.” Shiver,

  549 F.3d at 1344 (internal citations omitted); see also Robinson v. Jojanns, 147 Fed. Appx. 922,

  923-924 (11th Cir. 2005) (affirming district court’s grant of motion to dismiss on 12(b)(6) grounds

  where federal employee failed to comply with § 1614.105(a)(1) and reasoning that “[a]n employee

  who fails to [comply with the regulation] suffers the dismissal of his complaint”).

         Here, “[f]ederal sector employees, such as [the Plaintiff], who believe they have been

  subject to discrimination, must initiate contact with a[] [] counselor within 45 days of the effective

  date of the personnel action.” Robinson, 147 Fed. Appx. at 924 (citing § 1614.105(a)(1)). In his

  response to the motion to dismiss, the Plaintiff does not address Shiver or Robinson, or how he has

  sufficiently alleged exhaustion of his administrative remedies pursuant to § 1614.105(a)(1).

         Accordingly, the first and second counts of Plaintiff’s complaint are dismissed without

  prejudice, with leave to refile an amended complaint, if appropriate, that shows he has exhausted

  his administrative remedies pursuant to § 1614.105(a)(1).

     C. Plaintiff’s Retaliatory Harassment Claim under Title VII (Count II)

         In order to allege a prima facie case of retaliation under Title VII, a plaintiff must show

  that: “(1) []he engaged in an activity protected under Title VII; (2) []he suffered an adverse

  employment action; and (3) there was a causal connection between the protected activity and the

  adverse employment action.” See Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008).


                                                    6
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 7 of 10




  Defendants argue that the complaint does not adequately allege the foregoing elements as the count

  does not include allegations pertaining to the nature of the complaint and when it was made, what

  the materially adverse action was, or any causal relationship between the protected activity and the

  adverse employment action.

         Without reaching the merits of these arguments, the second count is dismissed without

  prejudice, with leave to refile an amended complaint, if appropriate. The Defendants argue, and

  the Court agrees, that this count violates Federal Rule of Civil Procedure 8’s short and plain

  statement requirement. Instead of a short and plain statement under the second count, the Plaintiff

  references allegations spanning fifty-five paragraphs in the complaint when alleging the protected

  activity that he engaged in. (D.E. 1 ¶ 70). When alleging the materially adversed action he suffered,

  and its causal connection to his protected activity, the Plaintiff references allegations spanning

  thirty paragraphs. (D.E. 1 ¶¶ 71-72).3 Given these allegations, the Court agrees with the

  Defendants’ argument that the “Court is left to read through a kitchen sink of claims to try to find

  an action that could possibly qualify as materially adverse.” The same can be said about discerning

  whether the Plaintiff has alleged protected conduct and whether such conduct was causally

  connected to an adverse employment action.

         Hence, the second count of Plaintiff’s complaint is dismissed without prejudice, with leave

  to refile an amended complaint, if appropriate, that cures these deficiencies. Should the Plaintiff

  file any amended complaint, he shall include a short and plain statement, in accordance with

  Federal Rule of Civil Procedure 8, showing that he is entitled to relief for the Defendants’ alleged

  retaliation under Title VII. In doing so, the Plaintiff shall allege the relevant allegations for his


  3
    The second count also references other allegations that are not pertinent. For example, when
  alleging his protected activity, the Plaintiff references paragraphs 3-58 in the complaint. However,
  paragraphs 3-21 do not include allegations describing the Plaintiff’s protected activity.


                                                   7
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 8 of 10




  retaliatory claim under that specific count and allege how he engaged in protected activity, the

  adverse employment action(s) he suffered, and the causal relationship between his protected

  activity and the adverse employment action(s).

     D. Plaintiff’s Florida’s Civil Rights Act Claims (Counts III and IV)

         In the third and fourth counts in his complaint, the Plaintiff seeks to bring the same causes

  of action under the first two counts, sexual harassment and retaliation, but under the Florida Civil

  Rights Act. The Defendants contend that these counts should be dismissed because Title VII is the

  exclusive individual remedy available to a federal employee complaining of job-related

  discrimination. See Brown v. Gen. Servs. Admin., 425 U.S. 820, 834 (1976); see also Canino v.

  EEOC, 707 F.2d 468, 472 (11th Cir. 1983) (holding that the district court “properly dismissed [the

  plaintiff’s] § 1981 claims on the basis that a federal employee’s exclusive judicial remedy for

  alleged employment discrimination lies with § 717 of Title VII”); Silva v. Potter, No. 8:04-cv-

  2542-T-17EAJ, 2006 WL 3060040, at *5 (M.D. Fla. Oct. 26, 2006) (“[T]he Eleventh Circuit has

  specifically held that a federal employee’s sole remedy for employment discrimination lies under

  Section 717 of Title VII of the 1964 Civil Rights Act, and since [the plaintiff] is a federal employee,

  the Court dismisses [the plaintiff’s] claim under [the Florida Civil Rights Act] as to all

  defendants.”).

         In his response, the Plaintiff does not address the Defendants’ arguments or Brown and

  Camino. Accordingly, as “a federal employee’s exclusive judicial remedy for alleged

  discrimination lies with § 717 of Title VII,” see Camino, 707 F.2d at 472, the third and fourth

  counts in the Plaintiff’s complaint, causes of action for sexual harassment and retaliation under the

  Florida Civil Rights Act, are dismissed with prejudice.




                                                    8
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 9 of 10




     E. The Equal Employment Opportunity Commission as a Defendant

         The Defendants also argue that the Equal Employment Opportunity Commission should

  be dismissed as a defendant because the head of the agency, Janet Dhillon here, is the proper

  defendant. 42. U.S.C. § 2000e-16(c) (providing that “head of department, agency, or unit, as

  appropriate, shall be the defendant”); see also Camino, 707 F.2d at 472 (affirming district court’s

  dismissal of defendants “since the head of the agency involved is the only appropriate defendant

  in a Title VII action under section 717”). The Plaintiff failed to respond to this argument.

         Accordingly, as the Plaintiff failed to address this argument in his response, and given the

  plain language of § 2000e-16(c), the Defendant Equal Employment Opportunity Commission is

  dismissed with prejudice from this action.

     F. Motion to Strike

         Given the Court’s ruling on the Defendants’ motion to dismiss, the Defendants’ motion to

  strike is denied without prejudice, with leave to refile, if appropriate.

                                        IV.     CONCLUSION

         Accordingly, for the foregoing reasons, it is

         ADJUDGED that

         1. Defendants’ motion to dismiss (D.E. 9) is GRANTED.

         2. The Plaintiff’s complaint (D.E. 1) is dismissed as a shotgun pleading.

         3. The Plaintiff’s Title VII claims (Counts I and II) are dismissed without prejudice, as

             the Plaintiff has failed to allege he has exhausted his administrative remedies pursuant

             to § 1614.105(a).




                                                     9
Case 1:20-cv-22721-FAM Document 17 Entered on FLSD Docket 03/19/2021 Page 10 of 10




          4. The second count, the Plaintiff’s retaliatory harassment claim under Title VII, is also

              dismissed without prejudice, as it violates Rule 8’s short and plain statement

              requirement.

          5. The Plaintiff may file an amended complaint that cures the foregoing pleading

              deficiencies by March 31, 2021.

          6. Plaintiff’s Florida Civil Rights claims (Count III and IV) and the Defendant Equal

              Employment Opportunity Commission are dismissed with prejudice from this action.




          DONE AND ORDERED in Chambers at Miami, Florida, this 19th of March 2021.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of Record




                                                  10
